2019 IL 123339



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 123339)

            THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. JOHN
                         MICHAEL CUSTER, Appellee.


                             Opinion filed September 19, 2019.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Thomas, Garman, Burke, Theis, and
     Neville concurred in the judgment and opinion.



                                         OPINION

¶1       In this appeal, we are asked to extend the procedures we established in People
     v. Krankel, 102 Ill. 2d 181 (1984), and its progeny to protect a pro se criminal
     defendant’s sixth amendment right to effective assistance of trial counsel to similar
     claims of unreasonable assistance by postconviction counsel in purely statutory
     proceedings commenced under the Post-Conviction Hearing Act (Act) (725 ILCS
     5/122-1 et seq. (West 2010)). After weighing the potential effects, both positive and
     negative, of expanding our application of Krankel, we decline that invitation.


¶2                                         I. BACKGROUND

¶3       Petitioner John Michael Custer had already been convicted of numerous
     criminal offenses, both felonies and misdemeanors, when the State filed the instant
     charges. 1 We now address, however, only the facts needed for a complete
     understanding of this appeal.

¶4       In 2010, petitioner was charged in the circuit court of Peoria County with
     unlawful possession of a controlled substance; he entered an open guilty plea the
     next year. After accepting the plea, the trial court continued the case for sentencing.
     Prior to the sentencing hearing, however, petitioner was arrested again after two
     other incidents: (1) an attack on a police officer who was responding to a report that
     petitioner was assaulting a female in her home and (2) possession of a knife while
     threatening a man and a woman at a bar. Based on those incidents, petitioner was
     charged with unlawful possession of a weapon by a felon, aggravated assault,
     unlawful use of a weapon, and aggravated battery. Petitioner subsequently failed to
     return for sentencing in his 2010 drug case, and a warrant was issued for his arrest.

¶5       Petitioner was eventually apprehended and appeared for sentencing in his drug
     case. Based on his multiple felony and misdemeanor convictions, many involving
     “crimes of violence,” the State requested the maximum sentence of six years in
     prison. The State also noted that petitioner was the subject of “a multitude” of
     protective orders sought by a number of different women. The trial court sentenced
     petitioner to six years’ imprisonment.

¶6       Nine months later, in July 2013, petitioner entered a negotiated guilty plea to
     the charges of aggravated battery of a police officer and unlawful possession of a
     weapon stemming from the arrests during the pendency of his 2010 drug case. In


         1
           The order denying petitioner’s postconviction petition indicates one of his presentence
     investigation reports revealed that his prior criminal record includes 9 felony convictions, 10
     criminal misdemeanor convictions, 10 Class A traffic convictions, and 7 orders of protection entered
     against him.




                                                    -2-
       exchange, the State recommended consecutive sentences of 4½ years and 5 years
       in prison, respectively, and agreed to dismiss the remaining charges. The trial court
       accepted the pleas and imposed the agreed-upon sentences.

¶7          In May 2014, petitioner filed a pro se postconviction petition, alleging that his
       private counsel in the 2010 drug case, Clyde Hendricks, was ineffective for failing
       to appeal or move to withdraw his guilty plea as petitioner requested. Petitioner’s
       filing advanced to a second-stage proceeding, and attorney Sam Snyder was
       appointed as his postconviction counsel. Snyder filed a supplemental
       postconviction petition, supporting the pro se allegations with four affidavits from
       petitioner claiming that both he and his girlfriend (Michelle Colvin) had asked
       attorney Hendricks to appeal petitioner’s drug conviction and sentence. Hendricks
       allegedly told them he would “take care of what needed to be done and for
       [petitioner] not to worry.” The petition also asserted that Hendricks failed to follow
       petitioner’s instruction to file a motion to withdraw his plea. Based on that showing,
       the trial court advanced the postconviction petition to a third-stage evidentiary
       hearing.

¶8         Prior to that hearing, Colvin sent the trial court a letter stating that (1) she knew
       petitioner was “not an innocent man,” (2) she helped him agree to plead guilty,
       (3) trial counsel Hendricks told her he was filing an appeal for petitioner, and
       (4) postconviction counsel Snyder “refused” to take her statement. Attorney Snyder
       also sent petitioner a letter stating that (1) Snyder had spoken to Colvin, (2) Colvin
       was “rude and disrespectful” to Snyder and his staff, and (3) Snyder would not be
       calling Colvin to testify at the evidentiary hearing because he did not believe her
       testimony would be helpful.

¶9         At the evidentiary hearing, petitioner testified that trial counsel Hendricks
       advised him that he would likely be sentenced to probation or three years in prison
       if he pled guilty to the drug charge. After instead receiving a six-year sentence,
       petitioner asked Hendricks to appeal. About a month later, Hendricks told petitioner
       he did not file an appeal because he found no viable appellate issues. Petitioner
       further testified that he asked Hendricks to file a motion to withdraw his plea and
       that his girlfriend Colvin also asked Hendricks to appeal.

¶ 10       In his testimony at the evidentiary hearing, Hendricks acknowledged telling
       petitioner he had a “good chance” of receiving no more than four years in prison



                                                 -3-
       based on the small amount of cocaine at issue. Hendricks explained to petitioner
       that entering an open plea would make it difficult to challenge any sentence that
       fell within the proper sentencing range. While Hendricks expressed surprise when
       petitioner was given the maximum sentence, he reiterated that the sentence was
       within the trial court’s discretion. He denied any claim that petitioner expressed a
       desire to appeal or withdraw his plea, stating he would have filed for both if
       petitioner had asked.

¶ 11       The trial court took the amended postconviction petition under consideration.
       Before an order was entered, however, petitioner sent the judge a letter claiming
       that postconviction counsel Snyder failed to provide him with adequate
       representation by refusing to call Colvin as a witness at the evidentiary hearing.
       Petitioner also filed a pro se motion to “reconsider” the trial court’s ruling on his
       amended postconviction petition even though no ruling had yet been entered.

¶ 12       The trial court denied the amended postconviction petition and declined to
       address petitioner’s pro se motion to “reconsider” because he was still represented
       by counsel (Snyder). The court’s written order included express credibility
       findings: “The court finds [petitioner’s] testimony to be totally unbelievable. In
       addition to his manner while testifying the court finds [petitioner’s] testimony and
       claims are clearly contradicted by the facts and circumstances set forth in the
       record.” Conversely, the court found petitioner’s trial counsel, Hendricks, “to be
       very believable.”

¶ 13       Petitioner appealed, represented by the Office of the State Appellate Defender.
       Despite being represented by counsel, petitioner filed a pro se motion to dismiss
       the appeal and asked the appellate court to “order the circuit court to rule on [his]
       motion for reconsideration.” Petitioner again alleged that postconviction counsel
       Snyder erred by failing to call Colvin to testify at the evidentiary hearing. The State
       did not object to petitioner’s filing, and the appellate court dismissed the appeal,
       remanding for a ruling on his pro se motion to reconsider.

¶ 14      On remand, the trial court held a hearing on the motion to reconsider. Petitioner
       was not present, but postconviction counsel Snyder was in attendance. At the
       hearing, the State asserted that the motion did not really request “reconsideration”
       because petitioner did not claim the denial of his postconviction petition was error.
       Because petitioner asserted no new claims, the State relied on the arguments it made



                                                -4-
       during the second-stage proceedings, along with the rationale in the trial court’s
       order. It also asserted that petitioner’s motion did not allege any valid grounds for
       reconsideration: a change in the law, newly discovered evidence, or the court’s
       misapplication of the law. When given the opportunity to respond, postconviction
       counsel Snyder simply stated that the pro se motion “speaks for itself” and that he
       stood “on what [petitioner] already filed.” The trial court immediately denied
       petitioner’s motion to reconsider.

¶ 15       Petitioner then filed a second postconviction appeal, arguing the trial court erred
       in denying his reconsideration request without first conducting a Krankel hearing.
       Although the appellate court acknowledged that Krankel has never been extended
       to postconviction proceedings, it remanded the cause to the trial court for it “to
       conduct a Krankel-like inquiry into [petitioner’s] pro se claim of unreasonable
       assistance of postconviction counsel.” 2018 IL App (3d) 160202, ¶¶ 25, 31. The
       State filed a petition for leave to appeal that order under Illinois Supreme Court
       Rule 315(a) (eff. Apr. 1, 2018). We allowed that petition.


¶ 16                                      II. ANALYSIS

¶ 17       The question before us is whether the holding in Krankel, mandating a
       preliminary inquiry into the factual basis for a defendant’s pro se claim that trial
       counsel provided ineffective assistance (People v. Ayres, 2017 IL 120071, ¶ 11;
       Krankel, 102 Ill. 2d at 189), should be extended to claims involving postconviction
       counsel. Before we can address that issue, however, we must consider the State’s
       argument that it is moot and, thus, the appellate decision is subject to vacatur as
       merely advisory. In response, petitioner asserts that the State has forfeited its
       mootness claim by not raising it in the appellate court or petition for leave to appeal.
       Because claims of forfeiture and mootness present questions of law, our review is
       de novo. People v. Thompson, 2015 IL 118151, ¶ 25; In re Alfred H.H., 233 Ill. 2d
345, 350 (2009).


¶ 18                                        A. Forfeiture

¶ 19       Forfeiture is a limitation on the parties, not the court. In the exercise of our
       discretion, we may address even forfeited issues. People v. Gawlak, 2019 IL




                                                -5-
       123182, ¶ 26. Here, petitioner argues the State’s mootness claim was forfeited.
       Because reviewing courts generally do not resolve moot questions or issue advisory
       opinions simply to provide precedential guidance (Italia Foods, Inc. v. Sun Tours,
       Inc., 2011 IL 110350, ¶ 41), we choose to consider the mootness claim in this case.


¶ 20                                      B. Mootness

¶ 21       The State argues that the question of whether to extend Krankel to pro se claims
       of unreasonable assistance by postconviction counsel is moot because petitioner
       has already received the requested relief: a preliminary Krankel hearing. Petitioner
       counters that the hearing on the allegation that postconviction counsel acted
       unreasonably was “a far cry from the functional equivalent of a Krankel inquiry.”
       After reviewing the entire page and a half of transcript documenting the purported
       Krankel hearing, we agree with petitioner.

¶ 22       Petitioner was not in attendance at the hearing to present his motion.
       Postconviction counsel Snyder, whose alleged conduct was the genesis of that
       motion, stated, not surprisingly, that petitioner’s pro se “motion [to reconsider]
       speaks for itself” and that counsel stood “on what [petitioner] had already filed.”
       Put simply, the cursory hearing conducted by the trial court does not demonstrate
       that it adequately considered petitioner’s pro se claim of inadequate representation
       pursuant to Krankel. See Ayres, 2017 IL 120071, ¶ 13 (stating that “the goal of any
       Krankel proceeding is to facilitate the trial court’s full consideration of a
       defendant’s pro se claims”). Necessarily then, we reject the State’s contention that
       petitioner already received the benefit of a preliminary Krankel inquiry, making
       this appeal moot.


¶ 23                  C. Applicability of Krankel to Postconviction Counsel

¶ 24       We turn now to the substantive dispute in this appeal: whether Krankel should
       apply to postconviction proceedings. More specifically, we must decide whether
       petitioner is entitled to a preliminary Krankel inquiry on his pro se claim that
       postconviction counsel Snyder provided him with unreasonable assistance.




                                              -6-
¶ 25        Our opinion in Krankel has evolved into a familiar common-law procedure in
       Illinois trial courts (Ayres, 2017 IL 120071, ¶¶ 11-13) that continues to provide a
       means for defendants to assert posttrial claims that trial counsel provided
       ineffective assistance. The twist here is that petitioner alleged inadequate
       representation by appointed postconviction counsel, not by trial counsel, during
       third-stage postconviction proceedings. Prior to the appellate decision in this case,
       however, Krankel has never been extended to allegations of unreasonable
       assistance by postconviction counsel. Because petitioner’s contention that Krankel
       is applicable to his postconviction claim presents a legal question of first
       impression, we will review it de novo. People v. Taylor, 237 Ill. 2d 68, 75 (2010).

¶ 26        The procedure outlined in Krankel was intended to “ ‘facilitate the trial court’s
       full consideration of a [petitioner’s] pro se claims of ineffective assistance of trial
       counsel and thereby potentially limit issues on appeal.’ ” Ayres, 2017 IL 120071,
       ¶ 21 (quoting People v. Jolly, 2014 IL 117142, ¶ 29). In Krankel, the appellate court
       reversed the defendant’s burglary conviction and remanded for a new trial because
       it believed his constitutional right to effective assistance was violated when his trial
       counsel did not investigate a possible alibi witness. Krankel, 102 Ill. 2d at 184.
       Unlike the instant case, both parties agreed on appeal that the defendant should
       have been appointed conflict-free counsel at a posttrial hearing on his pro se claim.
       Accordingly, we remanded the cause for another hearing on the ineffective
       assistance claim, this time with assistance from newly appointed counsel. Krankel,
102 Ill. 2d at 189.

¶ 27       We recently refined our Krankel holding in Ayres, another posttrial case. There,
       we declared that appointment of new counsel was not automatically required in all
       Krankel proceedings. As we clarified, “ ‘[t]he law requires the trial court to conduct
       some type of inquiry into the underlying factual basis, if any, of a defendant’s pro se
       posttrial claim of ineffective assistance of counsel.’ ” Ayres, 2017 IL 120071, ¶ 11
       (quoting People v. Moore, 207 Ill. 2d 68, 79 (2003)). “ ‘ “[I]f the allegations show
       possible neglect of the case, new counsel should be appointed.” ’ ” Ayres, 2017 IL
120071, ¶ 11 (quoting Jolly, 2014 IL 117142, ¶ 29, quoting Moore, 207 Ill. 2d at
       78). In addition, we recognized that holding a preliminary Krankel hearing provided
       the opportunity to create a proper record for appeal. Ayres, 2017 IL 120071, ¶ 13.




                                                -7-
¶ 28       Here, petitioner seeks to expand those holdings into the postconviction realm,
       asserting that “[a] Krankel-like inquiry into a petitioner’s claims of unreasonable
       assistance of counsel is *** necessary in order to effectuate the intent of the Act.”
       The precise contours of petitioner’s proposed inquiry, however, remain largely
       undefined. Based on the relief requested by petitioner and the parties’ arguments,
       it appears that the “Krankel-like inquiry” at issue is the postconviction equivalent
       of a preliminary Krankel hearing “to determine if conflict-free counsel needs to be
       appointed to represent [the petitioner] at the hearing on his motion to reconsider.”
       Before deciding whether to expand Krankel’s judicially created procedures to
       postconviction counsel, however, we first examine the policies and case law
       underlying proceedings under the Act (725 ILCS 5/122-1 et seq. (West 2010)).

¶ 29       Our legislature expressly adopted the Act to create a mechanism for criminal
       defendants to make collateral attacks on judgments by claiming a substantial
       violation of a constitutional right at trial. See 725 ILCS 5/122-1 et seq. (West 2010);
       People v. Flores, 153 Ill. 2d 264, 272 (1992). That remedial mechanism is broken
       down into three distinct procedural stages: (1) review of the postconviction petition
       for the gist of a constitutional claim; (2) the state’s filing of an answer or dismissal
       motion and the appointment of postconviction counsel on request if the petition is
       not frivolous or patently without merit; and (3) an evidentiary hearing, followed by
       the trial court’s ruling, if the petition survives the second-stage proceedings. 725
       ILCS 5/122-2.1(a)(2), 122-4, 122-5 (West 2010).

¶ 30       Because the sixth amendment right to counsel does not extend to postconviction
       petitioners, counsel is afforded in collateral proceedings under the Act only as a
       matter of legislative grace, if at all. People v. Cotto, 2016 IL 119006, ¶ 29 (citing
       People v. Hardin, 217 Ill. 2d 289, 299 (2005)). Consequently, criminal defendants
       seeking relief in postconviction proceedings have no constitutional right to counsel,
       effective or otherwise. Postconviction petitioners are entitled to only “the level of
       assistance guaranteed by the Act.” People v. Perkins, 229 Ill. 2d 34, 42 (2007). The
       required quantum of assistance has been judicially deemed to be a “reasonable
       level,” a standard that is significantly lower than the one mandated at trial by our
       state and federal constitutions. People v. Pendleton, 223 Ill. 2d 458, 472 (2006).

¶ 31      One rationale supporting that lower standard in postconviction cases is the
       widely differing statuses of defendants prior to and following conviction. Before




                                                -8-
       and during trial, criminal defendants are presumptively innocent of the charges filed
       against them; that presumption is stripped away once defendants have been
       convicted and pursue postconviction relief, generally after unsuccessfully
       attempting to obtain relief on direct appeal. People v. Greer, 212 Ill. 2d 192, 204
       (2004).

¶ 32       Commensurate with the lower reasonable assistance standard mandated in
       postconviction proceedings, Illinois Supreme Court Rule 651 (eff. July 1, 2017)
       sharply limits the requisite duties of postconviction counsel. They are required only
       to certify that they have “consulted with the petitioner by phone, mail, electronic
       means or in person,” “examined the record” as needed to shape the defendant’s
       pro se claims, and “made any amendments to the petitions filed pro se that are
       necessary for an adequate presentation” of those claims. Ill. S. Ct. R. 651(c) (eff.
       July 1, 2017). Those limited duties persist throughout the proceedings under the
       Act. Postconviction counsel may create a rebuttable presumption that reasonable
       assistance was provided by filing a Rule 651 certificate. Perkins, 229 Ill. 2d at 42,
       44. No similar laundry list mandating the basic professional duties required exists
       for trial counsel. Because the protections to ensure proper assistance by trial and
       postconviction counsel differ, claims of unreasonable performance by
       postconviction counsel logically need not be treated the same as claims of
       ineffective trial counsel for purposes of Krankel.

¶ 33       Nonetheless, petitioner argues that a “Krankel-like inquiry” is still required to
       address his claim that postconviction counsel Snyder provided unreasonable
       assistance under the Act. He relies heavily on this court’s unanimous decision in
       People v. Johnson, 2018 IL 122227. He specifically cites our explanation that “the
       only way to ensure the purpose of the Act is fulfilled, i.e., to ensure that criminal
       defendants are not deprived of liberty in violation of their constitutional rights, is
       to provide some means of reviewing attorney performance.” Johnson, 2018 IL
122227, ¶ 17. While Johnson undoubtedly continues to apply when a petitioner
       asserts that private counsel retained to assist in first-stage postconviction
       proceedings provided unreasonable assistance, it does not aid petitioner here. The
       quoted language addresses the unique issue before this court in Johnson: the need
       for us to institute “some means of reviewing” postconviction counsel’s
       performance. Here, in contrast, the question is the means necessary to conduct that
       review once it is mandated. Unlike Johnson, the question here is the proper scope




                                               -9-
       of Krankel proceedings, an issue never analyzed, or even mentioned, in Johnson.
       Johnson flatly fails to support petitioner’s contention that Krankel applies to pro se
       allegations of unreasonable assistance by postconviction counsel.

¶ 34       To support the position that Krankel should not be extended to postconviction
       counsel, the State relies on concerns expressed by the dissenting justices in Ayres.
       Ayres, 2017 IL 120071, ¶ 35 (Thomas, J., dissenting, joined by Karmeier, C.J., and
       Garman, J.). It argues that the extension of Krankel would magnify the potential for
       wasting limited judicial resources and multiply the already heavy strain Krankel
       places on our trial courts without any additional benefits.

¶ 35      The State’s argument touches on a useful balancing test for determining
       whether this court should extend in this case the procedures we put in place in
       Krankel and Ayres. If the additional drain on court resources caused by extending
       Krankel is offset by sufficient benefits, the extension is warranted, as the original
       procedure was in Krankel.

¶ 36       Looking first at the adverse impact on judicial resources of expanding Krankel
       to postconviction counsel, the equation is quite simple. Requiring our trial courts
       to provide additional procedural protections and hearings to postconviction
       petitioners will, of course, also inevitably require the expenditure of additional
       resources.

¶ 37       Nonetheless, petitioner also advances policy-based rationales for expanding
       Krankel, arguing that the expansion would reap significant benefits. Petitioner
       asserts that the interests of judicial economy are promoted by exploring the factual
       allegations underlying a claim of inadequate assistance in a Krankel hearing in both
       posttrial and postconviction cases by developing the factual record prior to appeal.
       He adds that Krankel inquiries are even more critical in postconviction cases
       because posttrial defendants who fail to request a Krankel hearing may raise their
       constitutional claims of ineffective assistance under the Act, but the same cannot
       be said for postconviction petitioners. Since only constitutional violations may be
       remedied under the Act and the right to postconviction counsel is merely statutory
       (725 ILCS 5/122-1(a)(1), (f) (West 2014); Flores, 153 Ill. 2d at 276-77), petitioner
       argues that those alleging unreasonable assistance of postconviction counsel under
       the Act would have “no recourse” if Krankel is not extended. As examples of the
       purported injustice, he cites the inability to seek relief if postconviction counsel



                                               - 10 -
       fails to advance all the claims in a pro se postconviction petition, fails to present
       supporting evidence, neglects to elicit responses from witnesses that corroborate
       other testimony, or fails to investigate or call a particular witness, as alleged here.

¶ 38       The flaw in petitioner’s argument is that it presupposes a higher standard of
       professional conduct for postconviction counsel than is imposed by Rule 651(c),
       the gold standard for postconviction duties. As we have explained, Rule 651(c)
       requires only that postconviction counsel certify having undertaken the limited
       actions prescribed. Those requirements do not include bolstering every claim
       presented in a petitioner’s pro se postconviction petition, regardless of its legal
       merit, or presenting each and every witness or shred of evidence the petitioner
       believes could potentially support his position. See Ill. S. Ct. R. 651(c) (eff. July 1,
       2017) (requiring postconviction counsel to certify they have “consulted with
       petitioner by phone, mail, electronic means or in person,” “examined the record”
       as needed to shape the petitioner’s pro se claims, and “made any amendments to
       the petitions filed pro se that are necessary for an adequate presentation” of those
       claims). Notably, petitioner does not cite any case law where an appeal from the
       rejection of a claim of noncompliance with Rule 651(c) was found to be a patently
       inadequate remedy, highlighting the inherently hypothetical nature of his assertion.

¶ 39       Petitioner’s hypothetical examples are also unpersuasive because the outcome
       on appeal would be the same both with or without a preliminary Krankel hearing.
       New counsel need not be appointed for a pro se postconviction petitioner if the
       claims raised are either objectively meritless or relate only to alleged errors in trial
       strategy. See Taylor, 237 Ill. 2d at 75 (stating that, “[i]f the court determines the
       [Krankel] claim lacks merit or pertains only to matters of trial strategy, new counsel
       need not be appointed and the pro se motion may be denied”); People v. Ramey,
       152 Ill. 2d 41, 52 (1992) (declining to find error in the trial court’s denial of new
       counsel because prior counsel’s alleged errors “related to trial tactics”). As we
       recently reiterated, “matters of trial strategy are generally immune from claims of
       ineffective assistance of counsel.” People v. Dupree, 2018 IL 122307, ¶ 44. We
       conclude that many of petitioner’s cited examples fall under the heading of “trial
       strategy,” such as counsel’s decisions to call and examine witnesses and to present
       evidence. See People v. West, 187 Ill. 2d 418, 432 (1999) (listing examples of
       decisions deemed to be trial strategy). Errors in trial strategy do not constitute
       ineffective assistance unless “ ‘counsel entirely fails to conduct any meaningful




                                                - 11 -
       adversarial testing’ ” (West, 187 Ill. 2d at 432-33 (quoting People v. Guest, 166 Ill.
2d 381, 394 (1995)), a claim petitioner has not made here. Thus, we reject his
       argument that fairness and judicial economy necessitate the expansion of Krankel
       to claims of unreasonable assistance by postconviction counsel.

¶ 40       Nonetheless, in Ayres we noted one other potential benefit of Krankel
       proceedings: to “ ‘potentially limit issues on appeal.’ ” Ayres, 2017 IL 120071, ¶ 21
       (quoting Jolly, 2014 IL 117143, ¶ 29). The focus of that goal, however, is far more
       closely allied with posttrial proceedings than with postconviction ones. While
       appeals from posttrial motions require review of a myriad of claims, the bases for
       appeals in postconviction cases are far more limited, encompassing only substantial
       issues of constitutional proportion that could not have been presented on direct
       appeal. 725 ILCS 5/122-1(a)(1) (West 2010); People v. Young, 2018 IL 122598,
       ¶ 16. Consequently, the utility of using Krankel proceedings to limit issues on
       appeal is greatly diminished in the postconviction setting, where the potential
       appealable issues are far fewer in number.

¶ 41       Overall, none of the benefits petitioner cites from extending Krankel to
       allegations that postconviction counsel provided inadequate assistance are as
       compelling as they were in their original posttrial context. Consequently, the
       analytical weight of those benefits in postconviction cases is lower than in our
       original Krankel calculus, while the weight of the adverse effects on available
       resources is necessarily higher.

¶ 42       After comparing the potential positive and negative consequences of extending
       Krankel, we conclude that the increased demand on trial court resources needed to
       accommodate the additional postconviction claims is not offset by a comparable
       increase in benefits. In fact, the potential benefits of applying Krankel in
       postconviction cases are significantly lower than they are in the posttrial setting.
       Employing Krankel hearings in postconviction cases simply fails to advance the
       goals underlying our original creation of that procedure in posttrial proceedings.
       Without a sufficient policy basis for expanding Krankel, we decline petitioner’s
       invitation to extend those proceedings to pro se allegations of unreasonable
       assistance by postconviction counsel.

¶ 43      Our decision not to extend Krankel to postconviction counsel is further backed
       by “society’s strong interest in the finality of convictions based on guilty pleas.”



                                               - 12 -
       People v. Brown, 2017 IL 121681, ¶ 53 (citing Lee v. United States, 582 U.S. ___,
       ___, 137 S. Ct. 1958, 1967 (2017)). In Brown, the defendant alleged his trial
       counsel provided ineffective assistance by erroneously advising him on the
       percentage of his prison sentence that would have to be served if he entered a guilty
       plea. Because he failed to establish a substantial violation of his constitutional right
       to effective assistance, we upheld the dismissal of his postconviction petition,
       noting the strong need for finality when a guilty plea is entered. Brown, 2017 IL
121681, ¶¶ 53, 55.

¶ 44       Here, petitioner’s claim of unreasonable assistance arises solely from legislative
       grace, without any supporting constitutional foundation. It cannot realistically be
       said that society’s interest in the outcome of the instant appeal is more compelling
       than it was in Brown. Society’s interest in finality is just as strong here as it was in
       Brown, adding support to our decision not to expand Krankel to postconviction
       counsel. If the legislature wishes to alter that outcome, of course, it may amend the
       Act to provide postconviction petitioners, such as Custer, the statutory benefit of
       Krankel-like proceedings.


¶ 45                                    III. CONCLUSION

¶ 46        For the reasons stated, we decline petitioner’s invitation to extend the posttrial
       motion procedures we created in Krankel to allegations of unreasonable assistance
       by postconviction counsel. Nonetheless, because the appellate court’s resolution of
       this case did not require it to consider other issues petitioner raised on appeal before
       it, we remand this cause to that court for its initial consideration of those matters.


¶ 47      Appellate court judgment reversed.

¶ 48      Cause remanded.




                                                - 13 -